Citation Nr: 0402022	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  96-31 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for thoracic spine 
disability.

2.  Entitlement to service connection for cervical spine 
disability (claimed as a neck disability).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to July 
1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.

In August 1996, the veteran testified at personal hearing at 
the M&ROC; a transcript of that hearing is of record.  

The Board remanded these matters in September 1997 and again 
in March 1999, for additional development.  They are again 
before the Board.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on each of the issues on appeal has been 
accomplished.  

2.  The preponderance of the competent medical evidence 
establishes no nexus between the veteran's current thoracic 
disability and active military service, to include symptoms 
noted therein.

3.  The preponderance of the competent medical evidence 
establishes no nexus between the veteran's current cervical 
spine disability and active military service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for thoracic spine 
disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).

2.  The criteria for service connection for cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records reveal that there were 
no pertinent complaints or abnormal findings on her 
enlistment medical history and examination reports dated in 
January 1985.  It was noted in December 1986 that the veteran 
slipped and fell in a parking lot; there was a bruise and 
possible hematoma in the sacral area. Medical records for 
January 1987 reveal that the veteran's sacrum was tender with 
slight swelling; it was noted that X-rays of the low back did 
not show any fracture or dislocation.  The assessment was 
contusion of the sacral bone. The veteran complained in July 
1987 of back pain and said that it hurt to stand up.  The 
assessment was low back pain/myositis.  The veteran 
complained in March 1988 of low back and neck pain for the 
previous two weeks; she indicated that she had to lift things 
at work and strained her back a lot as a result.  The 
assessment was thoracic and lumbar myositis.  She complained 
of recurrent low back and neck pain in March 1989; she denied 
any recent history of trauma.  The assessment was skeletal 
pain.  Chronic multi-level somatic dysfunction was diagnosed 
later in March 1989. The assessment in April 1989 was chronic 
lumbar-pelvic somatic dysfunction, questionable anatomic leg 
length discrepancy; the condition was considered to have 
improved later in April 1989.

Private outpatient records from November 1991 to October 1995 
reveal that the veteran complained of low back and neck pain 
in November 1991, December 1991, and July 1992.  Within the 
veteran's November 1991 treatment report, she reported a 
history of having had a lower back and neck condition for 
years.  She indicated that the initial cause of the 
conditions was due to warehouse lifting.

According to a November 1995 statement from Dr. Breault, the 
veteran had been treated in February 1993 for a low back 
injury, which she received by lifting boxes over her head at 
work.  She was treated for some spasm, swelling, and fixation 
of L5; she was considered fully recovered after treatment in 
April 1993.

On VA examination in January 1996, the veteran complained of 
back and neck discomfort since working in a warehouse in 
service in 1986.  With respect to her back, the veteran 
specifically advised that her pain was in the low region 
between the belt and coccyx region.  She felt her neck pain 
was posture related, and the way she held her head caused her 
neck to hurt.  Cervical X-rays showed straightening of the 
spine consistent with paraspinal muscle spasms versus 
positioning of the head.  Thoracic spine X-rays showed normal 
vertebral heights and disc spaces, no evidence of fracture, 
dislocation, or subluxation.  The pedicles were intact and 
there was no abnormality seen.  Diagnosis included neck pain 
secondary to paraspinal muscle spasms or position of the 
head.

On VA examination in April 1996, the veteran continued to 
report complaints of neck and back pain.  X-rays of the 
lumbar spine were noted to reveal spondylolysis at L5-S1, 
which was thought to have most probably been there since 
childhood and could have been the cause of some lumbosacral 
pain.  The examiner noted, however that this did not explain 
the veteran's thoracic pain and the cervical pain.  The 
pertinent diagnosis was chronic thoracic pain and chronic 
lumbosacral pain, with spondylolysis of L5-S1.

During the August 1996 personal hearing, the veteran 
indicated that her medical records, to include in-service and 
post-service treatment records, reflected on-going treatment 
for lumbar, cervical, and thoracic back pain.  The veteran 
indicated that these conditions stemmed from her in-service 
occupation, wherein she worked in a warehouse doing lifting 
and the same duties as a male warehouseman for the Air Force.

An August 1997 statement from Craig N. Bash, M.D., a board 
certified radiologist, reveals that no abnormalities were 
seen on the X-rays of the veteran's cervical spine.  Dr. Bash 
noted that the veteran's entrance examination was negative 
for neck pain.  Spasms were first treated in July 1987, and 
the veteran's neck pain then continued to the present time, 
with a diagnosis of cervical strain by Dr. Goff in March 
1994.  It was also noted that at the time of examination by 
Dr. Goff in 1994, the veteran also had restricted range of 
motion in the cervical spine.  In Dr. Bash's opinion, the 
chronic neck pain that the veteran continued to suffer could 
not be disassociated from the cervical (neck problems) in 
service.  In this regard, Dr. Bash also noted that in his 
opinion, a mental status examination of the veteran should 
have been accomplished, in addition to an MRI of the cervical 
spine.

On VA examination in November 1997, the veteran complained of 
neck and back (thoracic) pain with radiation to the right leg 
when she sat too long.  She took Motrin twice a week and 
received physical therapy or chiropractic treatment every six 
months.  Physical examination of the veteran's neck revealed 
that she had full range of motion.  She had no painful 
motion, no spasm, no weakness, or tenderness.  It was noted 
that the X-ray of the veteran's cervical spine was 
unremarkable.  There was no sign of degenerative arthritis, 
congenital defect, or sclerotic end-plate.  X-ray of the 
thoracic spine revealed a perfectly normal thoracic spine on 
the anterior-posterior (AP) and lateral views.  There were no 
signs of degenerative arthritis or disc disease.  In the 
examiner's opinion, the veteran's neck and thoracic pain 
could not be related at all with any occupation during 
service.  However, the veteran's spondylolysis of L5-S1, 
could be related to repetition of bending, stooping, and 
lifting while the veteran was in service.

On VA examination in January 1998, the veteran complained of 
intermittent back pain, with recent development of pain and 
tingling in the right upper thigh.  It was noted that she was 
in the Air Cargo Service while on active duty and that her 
daily duties included lifting heavy boxes, which weighed 
approximately 50 pounds each, usually without a back brace.  
It was noted that X-rays of the lumbar spine in January 1998 
revealed bilateral spondylolisthesis of L5 pars 
interarticularis with mild anterolisthesis of L5 over S1.  
The pertinent diagnosis was long-term intermittent back pain 
with spondylolisthesis at L5-S1.  The examiner concluded that 
the veteran's military job might have aggravated her neck and 
back problem, however, it was also noted that the veteran's 
previous X-rays following her fall in 1986 were not available 
for comparison with the veteran's January 1996 X-ray of the 
lumbar spine, which revealed spondylolisthesis.

According to a December 1998 medical report from Dr. Bash, 
his opinion was that unless cervical spine strain was 
accepted as a diagnosis for the veteran's cervical pain, 
further examination and testing was required to clarify 
whether the cervical pain was due to a specific disability of 
the cervical spine, or from a chronic multilevel somatic 
dysfunction.  Dr. Bash was also of the opinion that a 
psychiatric and physical examination, if appropriate, was 
needed to determine if the veteran's thoracic pain noted in 
service, post service by Dr. Bartal, and other VA medical 
personnel and that he himself considered to be recurrent, was 
due to chronic multilevel dysfunction or a disability of the 
thoracic spine.

In June 1999 the veteran underwent additional VA examination.  
Thoracic and cervical spine x-rays, taken in conjunction with 
the veteran's examination were all normal.  It was also noted 
that physical examination of these areas was also entirely 
normal.  The examiner did not find any evidence in the lower 
or upper extremities of any nerve root problem or disc 
problem.  The VA examiner noted that the veteran's in-service 
medical records indicated some periodic complaints of neck 
and upper back symptoms, however, there had never been a 
clear history of any particular injury episode that could 
have caused permanent problems in these areas.  According to 
the examiner, he could not specifically relate the continuing 
intermittent symptoms in the neck or mid-back to a specific 
problem that occurred while in the service.  The examiner 
indicated that in his opinion, the symptoms that the veteran 
continues to have are due to muscle overuse and strain from 
time to time that can occur with present activities.

In a March 2000 addendum to his June 1999 examination report, 
the veteran's VA examiner indicated that an MRI of the 
veteran's cervical and thoracic spine was completed in 
February 2000.  Cervical MRI showed very minimal osteophyte 
formation at C5-6.  The examiner did not believe this caused 
any impingement on the neural structures or the dural sac.  
There was spinal canal stenosis.  The thoracic MRI showed 
very slight osteophyte formation at three of the lower 
thoracic levels.  The examiner reiterated that x-rays made of 
the cervical spine in June 1999 appeared negative.  With 
respect to the thoracic spine, the examiner was however, 
willing to modify his previous statement to reflect that 
there was very minimal anterior osteophyte formation in the 
lower thoracic levels.  In the examiner's opinion, these 
present findings were strictly due to the gradual aging 
process, and could not be directly related to any injury.  
Therefore, the examiner indicated that he could not 
reasonably state that these findings had anything to do with 
anything that happened while in the military service.

In April 2000 the RO received additional private medical 
records, reflecting the veteran received on-going treatment 
for back, shoulder and hip pain.

II.  Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the veteran's claims.  The 
Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claims.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claims.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that through the statement of the case, 
and letters from the RO to the veteran, particularly a letter 
mailed in March 2001, the veteran has been informed of the 
evidence and information necessary to substantiate her 
claims, the evidence that the RO has obtained, the 
information required from her to enable the RO to obtain 
further evidence on her behalf, the evidence that she should 
submit, and the assistance that VA would provide in obtaining 
evidence and information on her behalf.  Therefore, to this 
extent, the Board is satisfied that the RO has complied with 
the duty to notify requirements of the VCAA and the 
implementing regulations.  

The Board recognizes that the RO's March 2001 letter did not 
properly inform the veteran of the time period for submitting 
evidence and information in response to the letter, i.e., the 
veteran was advised that if the evidence and information 
requested in the letter were not received within two months, 
the RO would decide the claims based on the evidence of 
record and the records of any VA examinations and opinions 
obtained by the RO.  More recently however, the Veterans 
Benefits Act of 2003 was signed into law, thus, permitting VA 
to adjudicate a claim within a year of receipt.  The 
provision is retroactive to the date of the VCAA, November 9, 
2000.  Accordingly, the RO's March 2001 notice letter in this 
case has not prejudiced the veteran.  See Veterans Benefits 
Act of 2003, P.L. 108- __ ,Section 701 [or whatever provision 
you're citing to] (H.R. 2297, December 16, 2003).

With respect to VA's duty to assist, the record also reflects 
that the veteran has been afforded VA examinations in 
conjunction with her pending claims, and pertinent VA 
treatment records have been associated with the claims 
folder.  Records of private treatment have also been 
associated with the claims folder.  Neither the veteran nor 
her representative has identified any additional evidence or 
information that could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and its implementing regulations.



III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury  incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).  See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran has asserted, through statements and testimony, 
that her in-service occupation in a warehouse resulted in 
cervical and thoracic spine disabilities, which are 
manifested by pain and necessitate on-going chiropractic and 
medical treatment.

In this regard, the Board notes that the veteran's service 
medical records do, in fact, contain complaints of thoracic 
and cervical spine disability, and pertinent diagnoses during 
service were myositis, chronic multilevel somatic 
dysfunction, and trapzius muscle strain.  

Despite the above in-service findings, however, the 
preponderance of the competent medical evidence of record 
does not establish a nexus between any such findings and 
either current thoracic or cervical spine disability.  

For instance, while a VA examiner concluded in November 1997 
that the veteran's thoracic and cervical pain could not be 
related to any occupation during service, another VA 
examination indicated in January 1998 that the veteran's 
military job might have aggravated her neck problem.  
Additionally, Dr. Bash concluded in December 1998 that the 
veteran continued to have residuals of cervical strain, but 
that additional evaluation to include an MRI, might be needed 
to determine whether the veteran had thoracic and cervical 
disabilities caused by service.  

An MRI of both the veteran's cervical and thoracic spine was 
subsequently conducted in February 2000 by a VA examiner who 
had previously examined the veteran in June 1999.  Cervical 
MRI showed very minimal osteophyte formation at C5-6.  The 
examiner did not believe this caused any impingement on the 
neural structures or the dural sac.  There was spinal canal 
stenosis.  The thoracic MRI showed very slight osteophyte 
formation at three of the lower thoracic levels.  The 
examiner reiterated that x-rays made of the cervical spine in 
June 1999 appeared negative.  With respect to the thoracic 
spine, the examiner was however, willing to modify his 
previous statement to reflect that there was very minimal 
anterior osteophyte formation in the lower thoracic levels.  
In the examiner's opinion, these present findings were 
strictly due to the gradual aging process, and could not be 
directly related to any injury.  Therefore, the examiner 
could not reasonably state that these findings had anything 
to do with anything that happened while in the military 
service.  Moreover, at the time that the examiner had 
previously examined the veteran in June 1999 the examiner 
indicated that in his opinion, the symptoms that veteran 
continued to have were due to muscle overuse and strain from 
time to time that could occur with the veteran's present 
activities.

The Board finds that the above-referenced opinions constitute 
the most probative evidence of whether the veteran's current 
thoracic and cervical spine disabilities are medically 
related to her period of active military service, to include 
the findings rendered therein and her in-service occupation 
in a warehouse.  The examiner's June 1999 examination report 
and his subsequent March 2000 addendum reflect that his 
opinions are based upon a review of the veteran's pertinent 
medical history, as reflected in her hearing testimony, the 
service medical records, and other pertinent evidence of 
record to specifically include X-rays and MRIs of the 
veteran's cervical and thoracic spine.  In addition, the 
examiner has provided persuasive reasoning for his opinions, 
which the Board has found to be consistent with the evidence 
of record.

The Board does not doubt the sincerity of the veteran's 
belief that she currently suffers from thoracic and cervical 
spine disabilities as a result of her active military 
service.  However, as a layperson without the appropriate 
medical training and expertise, she is not competent to 
render a probative opinion on a medical matter, such as the 
existence of a medical relationship between each disability 
under consideration and her active military service.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  However, as indicated above, in the 
appeal, the competent and persuasive medical evidence of 
record does not support the veteran's assertions of such a 
medical relationship.

Under these circumstances, the Board must conclude that the 
preponderance of the evidence is against each of the 
veteran's claims.  While the Board has considered resolving 
reasonable doubt in the veteran's favor, application of the 
benefit-of-the-doubt doctrine is only appropriate when the 
evidence is evenly balanced or in relative equipoise.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 53-
56.  


ORDER

Service connection for thoracic spine disability is denied.

Service connection for cervical spine disability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



